--------------------------------------------------------------------------------

Exhibit 10.2



PROMISSORY NOTE


Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials



$7,500,000.00
07-15-2020
07-05-2022
46608
 
2212940
3010
 



References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
 
Any item above containing "***" has been omitted due to text length limitations.


Borrower:
Better Choice Company Inc.; Trupet LLC; Halo,
Purely For Pets, Inc.; and Bona Vida, Inc.
164 Douglas Road East
Oldsmar, FL  34677
Lender:
Citizens Business Bank
Santa Ana Business Financial Center
2000 E. Fourth Street, Suite l00
Santa Ana, CA  92705



Principal Amount:  $7,500,000.00
Date of Note:  July 15, 2020



PROMISE TO PAY.  Better Choice Company Inc.; Trupet LLC; Halo, Purely For Pets,
Inc.; and Bona Vida, Inc. ("Borrower") jointly and severally promise to pay to
Citizens Business Bank ("Lender"), or order, in lawful money of the United
States of America, the principal amount of Seven Million Five Hundred Thousand &
00/100 Dollars ($7,500,000.00) or so much as may be outstanding, together with
interest on the unpaid outstanding principal balance of each advance.  Interest
shall be calculated from the date of each advance until repayment of each
advance.
 
PAYMENT.  Borrower will pay this loan in full immediately upon Lender’s demand
upon an Event of Default.  If such demand is made, Borrower will pay this loan
in one payment of all outstanding principal plus all accrued unpaid interest on
July 5, 2022.  In addition, Borrower will pay regular monthly payments of all
accrued unpaid interest due as of each payment date, beginning September 5,
2020, with all subsequent interest payments to be due on the same day of each
month after that.  Unless otherwise agreed or required by applicable law,
payments will be applied first to any accrued unpaid interest; then to
principal; and then to any unpaid collection costs.  Borrower will pay Lender at
Lender's address shown above or at such other place as Lender may designate in
writing.
 
VARIABLE INTEREST RATE.  Subject to designation of a different interest rate
index by Borrower as provided below, the interest rate on this Note is subject
to change from time to time based on changes in an index which is the Citizens
Business Bank Prime Rate of Interest.  This Index is determined by Citizens
Business Bank from time to time as a means of pricing credit extensions to some
customers and is neither tied to any external rate of interest or index nor
necessarily the lowest rate of interest charged by Citizens Business Bank at any
given time for any particular class of customers or credit extensions (the
"Index").  The Index is not necessarily the lowest rate charged by Lender on its
loans and is set by Lender in its sole discretion.  If the Index becomes
unavailable during the term of this loan, Lender may designate a substitute
index after notifying Borrower.  Lender will tell Borrower the current Index
rate upon Borrower's request.  The interest rate change will not occur more
often than each day.  Borrower understands that Lender may make loans based on
other rates as well.  The Index currently is 3.250% per annum.  Interest on the
unpaid principal balance of this Note will be calculated as described in the
"INTEREST CALCULATION METHOD" paragraph using a rate of 0.250 percentage points
over the Index, adjusted if necessary for any minimum and maximum rate
limitations described below, resulting in an initial rate of 3.500%.  NOTICE: 
Under no circumstances will the interest rate on this Note be less than 3.250%
per annum or more than the maximum rate allowed by applicable law.
 
INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this Note is computed using this method.  This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note.
 
DISCOUNTED RATE. Borrower shall receive an interest rate discount of one-quarter
of one percent (0.25%) off the effective rate of the loan so long as Borrower
opens and/or maintains a Demand Deposit Account with Lender and has the loan
payments automatically debited from the designated checking account each month.
In the event Borrower fails to maintain the Demand Deposit Account and automatic
payments the effective rate of the loan shall immediately increase by
one-quarter of one percent (0.25%). (Borrower's initials:________________).
 
INTEREST RATE OPTIONS.  On the terms and subject to the conditions set forth
herein, Borrower will be able to select, from one of the following Rate Options,
an interest rate which will be applicable to a particular dollar increment of
amounts outstanding, or to be disbursed, under this Note.  Principal shall be
payable as specified herein in the "Payment" section, and interest shall be
payable as specified for each Rate Option.  The following Rate Options are
available to Borrower:
 
(A)  Default Option.  The interest rate margin and index described in the
"VARIABLE INTEREST RATE" paragraph herein (the "Default Option").
 
(B)  THIRTY (30) DAY LIBOR RATE.  A margin of 2.500 percentage points over
THIRTY (30) DAY LIBOR RATE.  For purposes of this Note, THIRTY (30) DAY LIBOR
RATE shall mean Intercontinental Exchange London Interbank Offer Rate (LIBOR)
for a Thirty (30) day period, as published from time to time in the Wall Street
Journal.  The amount that the interest rate may vary under this Rate Option is
limited by a rate floor of 3.250% per annum. Interest based on this Rate Option
will be fixed (a "Fixed Rate Option") for 30 days (the "Interest Period"), in
any case extended to the next succeeding business day when necessary, beginning
on a borrowing date, conversion date or expiration date of the then current
Interest Period.  Adjustments in the interest rate due to changes in the maximum
nonusurious interest rate allowed (the "Highest Lawful Rate") shall be made on
the effective day of any change in the Highest Lawful Rate.  Under this Rate
Option, Borrower shall make monthly interest payments on the same day of the
month, with a final payment of all accrued and unpaid interest on the last day
of such Interest Period and, in the case of an Interest Period greater than
three (3) months, at three month (3 month) intervals after the first day of such
Interest Period.
 
The following provisions concerning Rate Options are a part of this Note:
 
Selection of Rate Options.  Provided Borrower is not in default under this Note,
Borrower may request (a "Rate Request") that a $500,000.00 increment or any
amount in excess thereof (an "Increment") of the outstanding principal of, or
amounts to be disbursed under, this Note bear interest at the selected rate. 
Borrower may make this Rate Request by telephonic notice, however no later than
10:00 AM PDT three (3) business days prior to the effective date of the Rate
Request to permit Lender to quote the rate requested.
 
Applicable Interest Rate.  Borrower's Rate Request will become effective, and
interest on the increment designated will be calculated at the rate (the
"Effective Rate"), which Borrower requested, for the applicable Interest Period,
subject to the following:
 

--------------------------------------------------------------------------------

(1)  Notwithstanding any Rate Request, interest shall be calculated on the basis
of the Default Option if  (a)  Lender, in good faith, is unable to ascertain the
requested Rate Option by reason of circumstances then affecting the applicable
money market or otherwise,  (b)  it becomes unlawful or impracticable for Lender
to maintain loans based upon the requested Rate Option, or  (c)  Lender, in good
faith, determines that it is impracticable to maintain loans based on the
requested Rate Option because of increased taxes, regulatory costs, reserve
requirements, expenses or any other costs or charges that affect such Rate
Options.  Upon the occurrence of any of the events described in this "Interest
Rate Options" section, any increment to which a requested Rate Option applies
shall be immediately (or at the option of Lender, at the end the current
applicable Interest Period), without further action of Lender or Borrower,
converted to an increment to which the Default Option applies.
 
(2)  Borrower may have no more than a total of 2 Effective Rates applicable to
amounts outstanding under this Note at any given time.
 
(3)  A Rate Request shall be effective as to amounts to be disbursed under this
Note only if, on the effective date of the Rate Requests, such amounts are in
fact disbursed to or for Borrower's account in accordance with the provisions of
this Note and any related loan documents.
 
(4)  Any amounts of outstanding principal for which a Rate Request has not been
made, or is otherwise not effective, shall bear interest until paid in full at
the Default Option.
 
(5)  Any amounts of outstanding principal bearing interest based upon a Rate
Option shall bear interest at such rate until the end of the Interest Period for
that Rate Option, and thereafter shall bear interest based upon the Default
Option unless a new Rate Request for a Rate Option complying with the terms
hereof has been made and has become effective.
 
(6)  Upon default Lender shall no longer be obligated to honor any Rate
Requests.
 
(7)  No Interest Period shall extend beyond the maturity date of this Note.
 
Notices:  Authority to Act.  Borrower acknowledges and agrees that the agreement
of Lender herein to receive certain notices by telephone is solely for
Borrower's convenience.  Lender shall be entitled to rely on the authority of
the person purporting to be a person authorized by Borrower to give such notice,
and Lender shall have no liability to Borrower on account of any action taken by
Lender in reliance upon such telephonic notice.  Borrower's obligation to repay
all sums owing under the Note shall not be affected in any way or to any extent
by any failure by Lender to receive written confirmation of any telephonic
notice or the receipt by Lender of a confirmation which is at variance with the
terms understood by Lender to be contained in the telephonic notice.
 
PREPAYMENT.  Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law.   Except for the foregoing, Borrower may pay
without penalty all or a portion of the amount owed earlier than it is due. 
Early payments will not, unless agreed to by Lender in writing, relieve Borrower
of Borrower's obligation to continue to make payments of accrued unpaid
interest.  Rather, early payments will reduce the principal balance due. 
Borrower agrees not to send Lender payments marked "paid in full", "without
recourse", or similar language.  If Borrower sends such a payment, Lender may
accept it without losing any of Lender's rights under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender.  All written
communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes "payment in full" of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to:  Citizens
Business Bank, P.O. Box 4118 Ontario, CA  91761.
 
INTEREST AFTER DEFAULT.  Upon default, the interest rate on this Note shall, if
permitted under applicable law, immediately increase by adding an additional
5.000 percentage point margin ("Default Rate Margin").  The Default Rate Margin
shall also apply to each succeeding interest rate change that would have applied
had there been no default.
 
DEFAULT.  Each of the following shall constitute an event of default ("Event of
Default") under this Note:
 
Payment Default.  Borrower fails to make any payment following five (5) days’
written notice of such payment being due under this Note.
 
Transfers, Indebtedness and Liens.  Borrower, without the prior written consent
of Lender, fails to continue to own all of Borrower's assets, except for routine
transfers, use or depletion in the ordinary course of Borrower's business;
Borrower, without the prior written consent of Lender, creates or grants to any
person, except Lender and as contemplated by the Intercreditor Agreement (as
such term is defined in the corresponding Business Loan Agreement), any lien,
security interest, encumbrance, cloud on title, mortgage, pledge or similar
interest in any of Borrower's property, even in the ordinary course of
Borrower's business; or, Borrower, without the prior written consent of Lender,
sells, conveys, grants leases, gives, contributes, assigns, or otherwise
transfers any of Borrower's assets, except for sales of inventory or leases of
goods in the ordinary course of Borrower's business.  (Initial Here
_______ _______ _______ _______ _______ _______ _______ )
 
Other Defaults.  Borrower fails in any material respect to comply with or to
perform any other term, obligation, covenant or condition contained in this Note
or in any of the related documents or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower.
 
Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.
 
False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency.  The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 

--------------------------------------------------------------------------------

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.
 
Change In Ownership.  Any change in ownership of greater than fifty percent
(50%) of the common stock of Borrower.
 
Adverse Change.  A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
 
Cure Provisions.  If any default is curable, other than a default in payment,
and if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default: 
(1)  cures the default within fifteen (15) days; or  (2)  if the cure requires
more than fifteen (15) days, immediately initiates steps which Lender deems in
Lender's sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.
 
LENDER'S RIGHTS.  Upon default (and expiration of all cure periods), Lender may
declare the entire unpaid principal balance under this Note and all accrued
unpaid interest immediately due, and then Borrower will pay that amount.
 
ATTORNEYS' FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
attorneys' fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals.  Borrower also
will pay any court costs, in addition to all other sums provided by law.
 
JURY WAIVER.  To the extent permitted by applicable law, Lender and Borrower
hereby waive the right to any jury trial in any action, proceeding, or
counterclaim brought by either Lender or Borrower against the other.
 
GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions.  This Note has
been accepted by Lender in the State of California.
 
CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender's request
to submit to the jurisdiction of the courts of Orange County, State of
California.
 
RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future. 
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.
 
COLLATERAL.  Borrower acknowledges this Note is secured by the following
collateral described in the security instrument listed herein:
 
(A)  a Commercial Security Agreement dated July 15, 2020 made and executed
between Better Choice Company Inc., Trupet LLC, Halo, Purely For Pets, Inc. and
Bona Vida, Inc. and Lender on collateral described as:  inventory, chattel
paper, accounts, equipment and general intangibles.
 
LINE OF CREDIT.  This Note evidences a revolving line of credit.  Advances under
this Note may be requested in writing by Borrower or as provided in this
paragraph.  All communications, instructions, or directions by telephone or
otherwise to Lender are to be directed to Lender's office shown above.  The
following person or persons are authorized, except as provided in this
paragraph, to request advances and authorize payments under the line of credit
until Lender receives from Borrower, at Lender's address shown above, written
notice of revocation of such authority:  Werner Von Pein; Sharla Cook; and
Robert Sauermann.  HOWEVER, either authorized signer may request an advance
together or individually.  Borrower agrees to be liable for all sums either: 
(A)  advanced in accordance with the instructions of an authorized person or 
(B)  credited to any of Borrower's accounts with Lender.  The unpaid principal
balance owing on this Note at any time may be evidenced by endorsements on this
Note or by Lender's internal records, including daily computer print-outs. 
Lender will have no obligation to advance funds under this Note if:  (A) 
Borrower or any guarantor is in default under the terms of this Note or any
agreement that Borrower or any guarantor has with Lender, including any
agreement made in connection with the signing of this Note;  (B)  Borrower or
any guarantor ceases doing business or is insolvent;  (C)  any guarantor seeks,
claims or otherwise attempts to limit, modify or revoke such guarantor's
guarantee of this Note or any other loan with Lender; or  (D)  Borrower has
applied funds provided pursuant to this Note for purposes other than those
authorized by Lender.
 
ARBITRATION.  Borrower and Lender agree that all disputes, claims and
controversies between them whether individual, joint, or class in nature,
arising from this Note or otherwise, including without limitation contract and
tort disputes, shall be arbitrated pursuant to the financial services rules of
J.A.M.S. or its successor in effect at the time the claim is filed, upon request
of either party.  No act to take or dispose of any collateral securing this Note
shall constitute a waiver of this arbitration agreement or be prohibited by this
arbitration agreement.  This includes, without limitation, obtaining injunctive
relief or a temporary restraining order; invoking a power of sale under any deed
of trust or mortgage; obtaining a writ of attachment or imposition of a
receiver; or exercising any rights relating to personal property, including
taking or disposing of such property with or without judicial process pursuant
Article 9 of the Uniform Commercial Code.  Any disputes, claims, or
controversies concerning the lawfulness or reasonableness of any act, or
exercise of any right, concerning any collateral securing this Note, including
any claim to rescind, reform, or otherwise modify any agreement relating to the
collateral securing this Note, shall also be arbitrated, provided however that
no arbitrator shall have the right or the power to enjoin or restrain any act of
any party.  Borrower and Lender agree that in the event of an action for
judicial foreclosure pursuant to California Code of Civil Procedure Section 726,
or any similar provision in any other state, the commencement of such an action
will not constitute a waiver of the right to arbitrate and the court shall refer
to arbitration as much of such action, including counterclaims, as lawfully may
be referred to arbitration.  Judgment upon any award rendered by any arbitrator
may be entered in any court having jurisdiction.  Nothing in this Note shall
preclude any party from seeking equitable relief from a court of competent
jurisdiction.  The statute of limitations, estoppel, waiver, laches, and similar
doctrines which would otherwise be applicable in an action brought by a party
shall be applicable in any arbitration proceeding, and the commencement of an
arbitration proceeding shall be deemed the commencement of an action for these
purposes.  The Federal Arbitration Act shall apply to the construction,
interpretation, and enforcement of this arbitration provision.
 
COUNTERPARTS. This document may be executed in any number of counterparts and by
different parties on separate counterparts, each of which when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement.
 

--------------------------------------------------------------------------------

SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES. 
Borrower may notify Lender if Lender reports any inaccurate information about
Borrower's account(s) to a consumer reporting agency. Borrower's written notice
describing the specific inaccuracy(ies) should be sent to Lender at the
following address: Citizens Business Bank Loan Documentation/Servicing P. O. Box
4118 Ontario, CA 91761.
 
GENERAL PROVISIONS.  This Note is payable on demand.  The inclusion of specific
default provisions or rights of Lender shall not preclude Lender's right to
declare payment of this Note on its demand.  If any part of this Note cannot be
enforced, this fact will not affect the rest of the Note.  Lender may delay or
forgo enforcing any of its rights or remedies under this Note without losing
them.  Each Borrower understands and agrees that, with or without notice to
Borrower, Lender may with respect to any other Borrower  (a) make one or more
additional secured or unsecured loans or otherwise extend additional credit; 
(b) alter, compromise, renew, extend, accelerate, or otherwise change one or
more times the time for payment or other terms of any indebtedness, including
increases and decreases of the rate of interest on the indebtedness;  (c)
exchange, enforce, waive, subordinate, fail or decide not to perfect, and
release any security, with or without the substitution of new collateral;  (d) 
apply such security and direct the order or manner of sale thereof, including
without limitation, any non-judicial sale permitted by the terms of the
controlling security agreements, as Lender in its discretion may determine;  (e)
release, substitute, agree not to sue, or deal with any one or more of
Borrower's sureties, endorsers, or other guarantors on any terms or in any
manner Lender may choose;  and  (f) determine how, when and what application of
payments and credits shall be made on any other indebtedness owing by such other
Borrower.  Borrower and any other person who signs, guarantees or endorses this
Note, to the extent allowed by law, waive any applicable statute of limitations,
presentment, demand for payment, and notice of dishonor.  Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability.  All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender's security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone.  All such
parties also agree that Lender may modify this loan without the consent of or
notice to anyone other than the party with whom the modification is made.  The
obligations under this Note are joint and several.
 
PRIOR TO SIGNING THIS NOTE, EACH BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  EACH BORROWER
AGREES TO THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
BORROWER:


BETTER CHOICE COMPANY INC.
       
By:
     
Werner Von Pein, President and CEO of Better Choice Company Inc.
       
TRUPET LLC
       
By:
Better Choice Company Inc., a Delaware corporation, as sole member and manager
of Trupet LLC
         
By:
       
Werner Von Pein, President and CEO of  Better Choice Company Inc.
       
HALO, PURELY FOR PETS, INC.
       
By:
     
Werner Von Pein, CEO/President of Halo, Purely For Pets, Inc.
       
BONA VIDA, INC.
       
By:
     
Werner Von Pein, CEO/President of Bona Vida, Inc.
       
LENDER:
     
CITIZENS BUSINESS BANK
        X      
Authorized Officer
 

 


--------------------------------------------------------------------------------